Exhibit 10.31


Effective as of December 20, 2016
Dear Jim:
As of the date hereof, Lands' End, Inc. (the "Company") provides you with
commuting benefits pursuant to the terms of your employment letter agreement
with the Company effective as of January 27, 2016, which are scheduled to expire
on January 27, 2017. The commuting benefits you have received since January 26,
2016 have included temporary corporate housing in the Dodgeville, Wisconsin area
and have been provided on a tax grossed-up basis. In recognition of your
services as Co-Interim Chief Executive Officer through March 6, 2017, the
Company shall, subject to your continued employment with the Company, continue
to provide you with commuting benefits (including temporary corporate housing)
on a tax grossed-up basis through August 31, 2017 on the same terms and
conditions as you are eligible to receive such commuting benefits today.


Sincerely,


LANDS' END, INC.


By: /s/ Kelly Ritchie
Name: Kelly Ritchie
Title: Senior Vice President,
Employee and Customer Services




Accepted and agreed this 20th day of December 2016


/s/ James Gooch
James Gooch





